- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 10/10 - 06/30/2010 NOTICE TO THE MARKET The management of Companhia Paranaense de Energia - COPEL (NYSE: ELP; LATIBEX: XCOP; and BM&FBOVESPA: CPLE3, CPLE5, CPLE6) announces that on June 30, 2010, Copel filed its Annual Report on Form 20-F for the fiscal year ended December 31, 2009 (the 2009 Annual Report ) with the U.S. Securities and Exchange Commission (the SEC ). The 2009 Annual Report can be accessed by visiting either the SEC s website at www.sec.gov or Copel s website at www.copel.com/ir . In addition, shareholders may receive a hard copy of Copel s complete financial statements free of charge by requesting a copy within a reasonable period of time from Copel s Investor Relations Department at +(55 41) 3222-2027 or email: ri@copel.com. Cur itiba, June 30, 2010. Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 30, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
